Citation Nr: 1031906	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-29 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, TX. 

The Veteran requested hearing before a Decision Review Officer 
(DRO) in October 2008.  A hearing was scheduled for March 2009, 
but the Veteran failed to report.  In a statement from the 
Veteran dated later in March 2009, the Veteran noted that he did 
not receive notice of the scheduled hearing and requested that 
the hearing be rescheduled.  The Board requests that the RO 
clarify whether the Veteran still desires a hearing before a DRO 
in the remand below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that further development is necessary before a 
decision on the merits may be made regarding the Veteran's claim 
for TDIU.  The Veteran is currently service-connected for 
diabetic neuropathy with proteinuria at 30 percent, coronary 
artery disease at 30 percent,  diabetes mellitus type II at 20 
percent, peripheral neuropathy of the left lower extremity at 10 
percent, and peripheral neuropathy of the right lower extremity 
at 10 percent.   When two or more disabilities are service-
connected, at least one disability must be rated at 40 percent or 
more, with sufficient additional disability to bring the combined 
rating to 70 percent or more for TDIU to be considered on a 
schedular basis.  See 38 C.F.R. § 4.16(a).  But for the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered as 
one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including the 
bilateral factor, if applicable, (2) disabilities resulting from 
common etiology or a single accident, (3) disabilities affecting 
a single body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as a 
prisoner of war.  38 C.F.R. § 4.16(a).  As the Veteran's diabetes 
mellitus, diabetic neuropathy with proteinuria, and bilateral 
peripheral neuropathy of the lower extremities are considered one 
disability resulting from a common etiology, the percentage 
criteria for TDIU are met.  

The file also contains evidence of unemployability.  A general 
medical examination in December 2009 found the Veteran to be 
unemployable for active work, but not unemployable for sedentary 
work.  The evidence shows that the Veteran still owns his own 
business, but has had to hire an employee to do the manual labor.  
In his September 2008 VA Form 9 and a March 2009 statement the 
Veteran noted that his business is no longer profitable as it 
cannot support both a supervisor and an employee.  He stated that 
his income from the business is around five thousand dollars 
annually.  The RO requested information related to his financial 
status, but the VA has not received any evidence to support these 
statements.  As these financial statements are relevant to the 
Veteran's claim, the Board is remanding the claim to obtain these 
records from the Veteran. 

As noted in the introduction, the Veteran requested hearing 
before a DRO in October 2008.  A hearing was scheduled for March 
2009, but the Veteran failed to report.  In a statement from the 
Veteran dated later in March 2009, the Veteran noted that he did 
not receive notice of the scheduled hearing and requested that 
the hearing be rescheduled.  As the case is being remanded for 
further development, the Board requests that the RO clarify 
whether the Veteran still desires a hearing before a DRO.

Additionally, VA treatment records show that the Veteran intended 
to file for Social Security benefits in relation to his 
disabilities in December 2007.  No Social Security Administration 
(SSA) medical records or decisions are associated with the claims 
file.  VA must continue to request relevant records from a 
Federal department or agency until further requests would be 
futile.  38 C.F.R. § 3.159 (2009).  These records include medical 
and other records from SSA.  In Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992), the Court of Appeals for Veterans Claims 
(Court) found that VA's duty to assist specifically includes 
requesting information from other Federal departments.  In Baker 
v. West, 11 Vet. App. 163, 169 (1998), the Court further stated 
that VA is required to obtain evidence from other agencies, 
including decisions by SSA.

Accordingly, the case is REMANDED for the following action:

1.  The RO should clarify whether the Veteran 
still desires a hearing before a DRO in 
regards to his TDIU claim.  If the he still 
desires a hearing, the Veteran should be 
scheduled for one.  

2.  The RO should attempt to obtain and 
associate with the claims medical records, 
evidence, and other information related to 
the Veteran's Social Security claim, 
including a copy of any decision issued by 
SSA and all evidence utilized in making that 
decision.

3.  The RO should request that the Veteran 
provide financial information including 
verification of income, statements from his 
business related to income and any other 
income information that would suggest whether 
or not the Veteran is currently engaged in 
more than marginal employment.  Attempts to 
obtain this verification should be documented 
in the claims file.  

4.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the expanded 
record and readjudicate the claim for TDIU.  
If the claim remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


